
	
		I
		111th CONGRESS
		2d Session
		H. R. 5248
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2010
			Mr. Pallone (for
			 himself, Ms. Castor of Florida, and
			 Mr. Garamendi) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to
		  prohibit the leasing of any area of the outer Continental Shelf for the
		  exploration, development, or production of oil, gas, or any other
		  mineral.
	
	
		1.Short titleThis Act may be cited as the
			 No New Drilling Act of
			 2010.
		2.Prohibition on
			 leasing of OCS for exploration, development, or production of oil, gas, or any
			 other mineralSection 18 of
			 the Outer Continental Shelf Lands Act (16 U.S.C. 1344) is amended—
			(1)by striking so
			 much as precedes subsection (g) and inserting the following:
				
					18.Prohibition on
				leasing of OCS for exploration, development, or production of oil, gas, or any
				other mineral
						(a)In
				generalNotwithstanding any
				other provision of law, no lease may be issued for the exploration,
				development, or production of oil, gas, or any other mineral on the outer
				Continental Shelf
				.
						;
			(2)by redesignating
			 subsections (g) and (h) as subsections (b) and (c), respectively; and
			(3)in subsection (c),
			 as so redesignated, by striking the first sentence.
			
